Citation Nr: 0636531	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  03-12 799	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right knee disorder.





ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1980 to March 
1983 and from December 1986 to February 1989.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which determined that new and 
material evidence had not been submitted to reopen a 
previously denied claim for service connection for a 
bilateral knee disorder.  The veteran only appealed the issue 
of whether new and material evidence had been received to 
reopen a previously denied claim for a right knee disorder.  
In May 2004, the Board remanded this matter for due process 
purposes.  The case was last before the Board in December 
2005, at which time the Board reopened the claim for service 
connection for a right knee disorder and remanded the case to 
the RO for additional development.  The case is now before 
the Board for further appellate consideration.


FINDING OF FACT

There is no competent medical evidence of a right knee 
disorder.


CONCLUSION OF LAW

Claimed right knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, the 
VA notice and duty to assist letters dated in March 2002, May 
2004, and February 2006, satisfied VA's duty to notify under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as it informed 
the appellant of what evidence was needed to establish 
service connection for the disability at issue, of what VA 
would do or had done, what evidence he should provide, 
informed the appellant that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claim, and asked him to provide any 
information in his possession.  

Further, in compliance with the Board's May 2004 and December 
2005 remands, the veteran was asked to identify any 
additional medical evidence.  The veteran did not respond to 
VA's February 2006 letter with additional information.  Thus, 
the Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim, 
which VA has not obtained or made reasonable efforts to 
obtain and notes that the duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  In 
February 2006, the veteran was examined and the examiner 
provided the requested etiology opinion.  In March 2006, VA 
readjudicated the appeal and issued a supplemental statement 
of the case (SSOC).  Given the foregoing, the Board finds 
that VA has substantially complied with the Board's remands 
with regard to this appeal.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  Accordingly, 
the Board finds that no further assistance to the veteran in 
acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In a March 
2006 SSOC, the appellant was provided with notice of the type 
of evidence necessary to establish an initial disability 
rating or an effective date, if service connection was 
granted on appeal.  Since service connection is being denied 
for a right knee disorder, no disability rating or effective 
date will be assigned, so the Board finds that there can be 
no possibility of any prejudice to the claimant under the 
holding in Dingess, supra.  The appellant have not alleged 
any prejudice with respect to the timing of the notification, 
nor has any been shown.  

The Board finds that the evidence of record -- service and 
post-service records, VA examination reports, and lay 
statements -- is adequate for determining whether the 
criteria for service connection have been met.  Accordingly, 
the Board finds that the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and no further assistance to the 
veteran in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In order 
to prevail in a claim for service connection there must be 
medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease 
or injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
arthritis, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b) (2006).

The veteran contends that his claimed right knee disorder was 
incurred in military service.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  See 38 U.S.C.A. §§ 1111, 1137 (West2002).  The burden 
then falls on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  
See Wagner v. Principi, 02-7347 (Fed. Cir. June 1, 2004); 
VAOPGCPREC 3-2003 (July 16, 2003).  In the present appeal, 
the veteran's enlistment examinations in March 1980 and 
September 1986 showed the veteran's lower extremities to be 
clinically normal.  It follows that, unless rebutted by 
evidence, the veteran enjoys the presumption of soundness 
upon entry to service.  Although the veteran reported 
possible high school sports injuries, a February 2006 VA 
examiner opined that it could not be known if any right knee 
disorders pre-existed service.  Thus, the Board finds no 
evidence of record that would prove clearly and unmistakably 
that the veteran's disability existed prior to service.  
Consequently, the veteran's claim is one for incurrence in 
service.  Id.  

Service medical records documented treatment, from February 
1987 to June 1988, for right knee trauma.  The veteran 
continuously complained of pain, but X-rays were within 
normal limits, and no chronic diagnosis was given.  In 1988, 
an assessment of possible arthritis was made, but the 
veteran's January 1989 separation examination report revealed 
normal findings on musculoskeletal examination.

Post-service medical evidence includes VA medical records, X-
rays, and VA examinations.  In September 1981, the veteran 
underwent a VA examination with complaints of pain, but no 
diagnosis was given.  X-rays of the right knee dated in 
September 1989 showed no abnormalities.  A September 1991 VA 
examination revealed normal range of motion with slight 
tenderness to the knee.  The diagnosis was arthritis; 
however, X-rays of the right knee were normal.  After the 
September examination, VA medical records from December 2000 
to 2004 show treatment for complaints of right knee pain and 
numerous X-rays of the right knee.  In March 2002, the 
veteran was seen for right knee pain.  Physical examination 
revealed the right knee to have a full range of motion with 
no tenderness to palpation and manipulation of the patella 
was easy and free.  X-rays showed minimal sprain with good 
joint spaces reflecting minimal degenerative joint disease in 
keeping with the veteran's age.  The remaining medical 
records, from March 2002 to December 2004, contain X-ray 
examinations from August 2003 and February 2004.  Those X-
rays show normal bones and no joint effusion or joint space 
abnormalities.

After reviewing the veteran's claims file, medical history, 
and X-rays, a February 2006 VA joints examiner found no 
diagnosed disorder for the veteran's right knee.  The 
veteran's February 2006 X-rays revealed well maintained joint 
spaces with no fractures or effusion.  Arterial 
calcifications were noted as faint.  The examiner found 
normal bony quality with no degenerative change or other 
deformity.  Also there were no acute injury and no signs of 
abnormality in the soft tissue or bone around the tibial 
tubercle.  Physical examination of the right knee revealed a 
0 to 130 degrees of range of motion without swelling, heat, 
instability, or pain.  The veteran was subjectively tender 
upon palpation.  Based on such findings, the examiner opined 
that there was no orthopedic limitation other than kneeling 
and mild sensitivity to the tibial tubercle.  

The Board finds that, in the absence of competent medical 
evidence of a current diagnosed right knee disorder, the 
veteran's claim must be denied.  Pain alone, without a 
diagnosed or identifiable underlying condition does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

Finally, the appellant may believe that there was a causal 
relationship between the veteran's service and the claimed 
disorder.  However, the Board notes that there is no 
indication that he possesses the requisite knowledge, skill, 
experience, training, or education to qualify as medical 
experts for his statements to be considered competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay persons are not considered competent to offer medical 
opinions regarding causation or diagnosis.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for the claimed disorder and, it follows 
that, the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).




ORDER

Service connection for a right knee disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


